     Case 3:17-cv-02366-BAS-KSC Document 641 Filed 12/07/20 PageID.55732 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
         AL OTRO LADO, INC., et al.,                Case No. 17-cv-02366-BAS-KSC
10
                                      Plaintiffs,   ORDER DENYING DEFENDANTS’
11            v.                                    EX PARTE APPLICATION FOR AN
                                                    EXPEDITED BRIEFING SCHEDULE
12       CHAD F. WOLF, Acting Secretary             AND DECISION ON THE
         of Homeland Security, et al.,              MOTION TO STAY
13
                                    Defendants.     (ECF No. 638)
14

15           Before the Court is Defendants’ Ex Parte Application for an order shortening the
16     time for Plaintiffs to respond to, and for the Court to issue a decision on, Defendants’
17     Motion to Stay the Order Granting Plaintiffs’ Motion for Clarification of the Preliminary
18     Injunction Pending Appeal (“Stay Motion”). (Stay Mot., ECF No. 637; Ex Parte App.,
19     ECF No. 638.) Defendants claim that this ex parte relief is necessary because of the
20     “substantial burdens” involved in their compliance with this Court’s October 30, 2020
21     Order granting Plaintiffs’ Motion for Clarification of the Preliminary Injunction (“Order”).
22     (ECF No. 605.) Plaintiffs take no position regarding the application. (Ex Parte App. at 1.)
23           Ex parte relief is rarely justified. Mission Power Eng’g Co. v. Cont’l Cas. Co., 883
24     F. Supp. 488, 490 (C.D. Cal. 1995). To warrant ex parte relief, the moving party must
25     show that it will suffer irreparable harm if the motion is not heard on an expedited schedule
26     and that it either did not create the circumstances warranting ex parte relief or that the
27     circumstances occurred as a result of excusable neglect. Id. at 492. Defendants have failed
28     to make either showing in their Application.

                                                    -1-
                                                                                            17cv2366
     Case 3:17-cv-02366-BAS-KSC Document 641 Filed 12/07/20 PageID.55733 Page 2 of 3



 1           As to the first element, Defendants offer only conclusory statements about
 2     preventing irreparable harm, which does not satisfy the ex parte standard. See Yokohama
 3     Tire Corp. v. Dealers Tire Supply, Inc., 202 F.R.D. 612, 613 (D. Ariz. 2001) (holding that
 4     a party’s “perception of the urgency” to obtain relief is insufficient under the ex parte
 5     standard). Defendants offer no other argument, including by reference to any specific
 6     merits of their Stay Motion. See Mission Power, 883 F. Supp. at 492 (“A showing of
 7     irreparable prejudice usually requires reference to the merits of the underlying motion.”).
 8           In any case, the irreparable injury argument in the Stay Motion does not provide a
 9     basis for the requested ex parte relief because, as this Court has found on multiple
10     occasions, the alleged injury was caused by Defendants. In their Stay Motion, Defendants
11     allege that the steps specified in the Order to identify all class members is “immensely,”
12     “extremely,” and even “prohibitively” burdensome because “the government does not
13     electronically track” the reasons for asylum denials or whether someone was subject to
14     metering. (See generally, Mem. of P. & A. in support of Stay Mot., ECF No. 637-1.)
15     Consequently, Defendants claim, manual review of all records would require a substantial
16     amount of time and resources and may not even reveal information relevant to class
17     membership. (Id.) Further, the Government states that the waitlists they relied on for
18     metering “would not be an efficient tool for identifying” class members. (Id. at 9.)
19           The Court has addressed these same arguments before and finds, as it has previously,
20     that these reasons are insufficient to satisfy the standard for ex parte relief. As stated in a
21     previous motion for expedited briefing, “the class is defined by the very system Defendants
22     created to advance their own metering policy. The consequent burden of identifying those
23     class members is therefore the result of Defendants’ own making.” (Order Denying Ex
24     Parte for Expedited Br. on Mot. to Stay Prelim. Inj. at 2, ECF No. 347; see also Order
25     Granting Mot. for Prelim. Inj. at 27, ECF No. 330; Order at 23 n.6.) Similarly, any
26     deficiency in Defendants’ recordkeeping is also of their own making. Thus, Defendants
27     have also failed to satisfy the second element for ex parte relief.
28

                                                    -2-
                                                                                              17cv2366
     Case 3:17-cv-02366-BAS-KSC Document 641 Filed 12/07/20 PageID.55734 Page 3 of 3



 1           Accordingly, the Court DENIES Defendants’ Ex Parte Application for an Expedited
 2     Briefing Schedule (ECF No. 638) and SETS the Stay Motion for hearing on February 8,
 3     2021. This hearing date is solely for purposes of setting the briefing schedule for the Stay
 4     Motion. See Judge Bashant’s Standing Order for Civil Cases, § 4B. The Court will inform
 5     the parties if appearances for oral argument will be necessary. Id. § 4C. The schedule for
 6     filing the Opposition and Reply must comply with Civil Local Rule 7.1(e).
 7           IT IS SO ORDERED.
 8

 9     DATED: December 7, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -3-
                                                                                           17cv2366
